
	
		II
		110th CONGRESS
		1st Session
		S. 2282
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To increase the number of full-time personnel of the
		  Consumer Product Safety Commission assigned to duty stations at United States
		  ports of entry or to inspect overseas production facilities, and for other
		  purposes.
	
	
		1.Increase in number of
			 personnel of Consumer Product Safety Commission assigned to duty stations at
			 United States ports of entry or to inspect overseas production
			 facilitiesSubject to the
			 availability of appropriations, not later than October 1, 2008, the Consumer
			 Product Safety Commission shall increase the number of full-time personnel
			 assigned to duty stations at United States ports of entry or to inspect
			 overseas production facilities to not less than 50.
		
